NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Balance: $164,492.14

Issue Date: June 1, 2018

Original Issue Date: October 12, 2017

Due Date: October 12, 2018

 

 

SECURED PROMISSORY NOTE

Issued Solely In Exchange for the Secured Promissory Note Issued October 12,
2017, as amended

 

 

Rocky Mountain High Brands, Inc., (hereinafter called the “Company”), hereby
promises to pay to the order of GHS Investments, LLC, a Nevada limited liability
company, or its registered assigns (the “Holder”) the sum of $164,492.14 by
October 12, 2018, (the "Maturity Date") in installments (as outlined below)
together with any interest as set forth herein, and to pay interest on the
unpaid principal balance hereof at the rate of ten percent (10%) (the “Interest
Rate”) per annum from the date hereof (the “Issue Date”) until the same becomes
due and payable, whether at maturity or upon acceleration or by prepayment or
otherwise.

 

This Note is issued in exchange solely for Holder’s surrender of the Secured
Promissory Note dated October 12, 2017 (the “10/12/17 Note”) previously issued
to Holder from the Company, and for no other consideration from Holder. The
Company acknowledges accrued and unpaid interest under the 10/12/17 Note in the
amount of $766.13, and agrees to payment of such interest, together with the
principal balance of this Note, in accordance with the terms of this Note. All
obligations of the Company set forth in the 10/12/17 Note are replaced and
superseded in their entirety by the terms of this Note. This Note and all
accrued interests shall tack back to October 12, 2017.

 

This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Following any Event of Default, all amounts owing pursuant to
this Note shall bear interest at the rate of the lesser of (a) twenty percent
(20%) per annum or (b) the maximum interested allowed by law, from the due date
thereof until the same is paid (“Default Interest”) . Interest shall be computed
on the basis of a 365-day year and the actual number of days elapsed. All
payments due hereunder (to the extent not made in common stock) shall be made in
lawful money of the United States of America.

 

 1 

 

 





All payments shall be made at such address as the Holder shall hereafter give to
the Company by written notice made in accordance with the provisions of this
Note. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New York are authorized
or required by law or executive order to remain closed. Each capitalized term
used herein, and not otherwise defined, shall have the meaning ascribed thereto
in the supporting documents of same date (attached hereto).

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Company and will not impose personal liability
upon the holder thereof.

 

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1                               Conversion Right. Following the execution of
this Note, the Holder shall have the right to convert all or any part of the
outstanding and unpaid principal amount of this Note into fully paid and non-
assessable shares of Common Stock, as such Common Stock exists on the Issue
Date, or any shares of capital stock or other securities of the Company into
which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”).

(a)  Beneficial Ownership Limitation. In no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Company subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder. The number of shares of
Common Stock to be issued upon each conversion of this Note shall be determined
by dividing the Conversion Amount (as defined below) by the applicable
Conversion Price then in effect on the date specified in the notice of
conversion, (the “Notice of Conversion”), delivered to the Company by the Holder
in accordance with the Sections below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Company before 6:00 p.m., New York, New
York time on such conversion date (the “Conversion Date”).

The term “Conversion Amount” means, with respect to any conversion of this Note,
the sum of (1) the principal amount of this Note to be converted in such
conversion plus (2) at the Company’s option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, plus (3) at the Company’s option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder’s option, any amounts owed to the Holder.

 

 2 

 



(b)  Monthly Conversion Limitation. Notwithstanding Section 1.1 above, for so
long as the Company is not in Default under the terms of this Note, the Holder
shall not be entitled to convert greater than $50,000 of the outstanding balance
on this Note, in any calendar month.

 

Conversion Price. At any time after the execution of this Note, the Holder shall
have the right, at its option, to convert all or any portion of this Note into
shares of fully paid and non-assessable Common Stock of the Company at the price
of $0.008 per share, (the "Conversion Price"). If, however, during any time
while this Note remains issued and outstanding, the lowest reported trading
price for the Company’s common stock is equal to or less than $0.009 for any two
(2) consecutive trading days, then the Conversion Price shall be adjusted to
$0.005 per share for any remaining amounts due and owing hereunder. In addition,
for so long as the Company is not in Default under the terms of this Note, the
Holder shall not, on any individual trading day, sell an amount of shares of
common stock received upon conversion of all Notes issued by the Company to the
Holder that is in excess of fifteen percent (15%) of the total trading volume
for such trading day.

 

1.2                               Authorized Shares. The Company covenants that
during the period the conversion right exists the Company will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of Common Stock upon the full
conversion of this Note. The Company is required at all times to have authorized
and reserved three times the number of shares that is actually issuable upon
full conversion of the Note (based on the Conversion Price of the Notes in
effect from time to time)(the “Reserved Amount”). The Reserved Amount shall be
increased from time to time in accordance with the Company’s obligations.

 

The Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. In addition, if the Company shall issue
any securities or make any change to its capital structure which would change
the number of shares of Common Stock into which the Notes shall be convertible
at the then current Conversion Price, the Company shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes.

 

The Company (i) acknowledges that it will irrevocably instruct its transfer
agent to issue certificates for the Common Stock issuable upon conversion of
this Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

If, at any time the Company does not maintain the Reserved Amount it will be
considered an Event of Default as defined in this Note.

 

1.3Method of Conversion.

 

(a)    Mechanics of Conversion. This Note may be converted by the Holder, in
whole or in part, at any time following execution by submitting to the Company a
Notice of Conversion (by facsimile, e-mail or other reasonable means of
communication dispatched on the Conversion Date prior to 6:00 p.m., New York,
New York time).

 

 3 

 

 



(b)    Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Company shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Holder shall, prima
facie, be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Note, the unpaid and unconverted principal amount of this Note
represented by this Note may be less than the amount stated on the facehereof.

 

c) Payment of Taxes. The Company shall not be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Company shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the Company
the amount of any such tax or shall have established to the satisfaction of the
Company that such tax has beenpaid.

(d)    Delivery of Common Stock upon Conversion. Upon receipt by the Company
from the Holder of a facsimile transmission or e-mail (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided in this Section, the Company shall issue and deliver or
cause to be issued and delivered to or upon the order of the Holder certificates
for the Common Stock issuable upon such conversion within three (3) business
days after such receipt (the “Deadline”) (and, solely in the case of conversion
of the entire unpaid principal amount hereof, surrender of this Note) in
accordance with the terms hereof and the Purchase Agreement. The Company will
pay any and all legal, deposit and transfer agent fees that may be incurred or
charged in connection with the issuance of shares of the Company's Common Stock
to the Holder arising out of or relating to the conversions of this Note.

 

(e)    Obligation of Company to Deliver Common Stock. Upon receipt by the
Company of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Company defaults on
its obligations under this Article I, all rights with respect to the portion of
this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Company’s obligation to issue and deliver the
certificates for Common Stock shall be absolute and unconditional, irrespective
of the absence of any action by the Holder to enforce the same, any waiver or
consent with respect to any provision thereof, the recovery of any judgment
against any person or any action to enforce the same, any failure or delay in
the enforcement of any other obligation of the Company to the holder of record,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Company before 6:00
p.m., New York, New York time, on such date.

 

 4 

 

 

 

(f)    Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Company is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Company shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder’s Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”)system.

 

(g)     Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline the
Company shall pay to the Holder $2,000 per day in cash, for each day beyond the
Deadline that the Company fails to deliver such Common Stock. Such cash amount
shall be paid to Holder by the fifth day of the month following the month in
which it has accrued or, at the option of the Holder (by written notice to the
Company by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Stock in accordance
with the terms of this Note. The Company agrees that the right to convert is a
valuable right to the Holder. The damages resulting from a failure, attempt to
frustrate, and interference with such conversion right are difficult if not
impossible to qualify. Accordingly the parties acknowledge that the liquidated
damages provision contained in this Section are justified. Any delay or failure
of performance by the Company hereunder shall be excused if and to the extent
caused by Force Majeure. For purposes of this agreement, Force Majeure shall
mean a cause or event that is not reasonably foreseeable and not caused by the
Company, including acts of God, fires, floods, explosions, riots wars,
hurricanes, etc.

 

1.4                               Concerning the Shares. The shares of Common
Stock issuable upon conversion of this Note may not be sold or transferred
unless (i) such shares are sold pursuant to an effective registration statement
under the Act or (ii) the Company or its transfer agent shall have been
furnished with an opinion of counsel (which opinion shall be in form, substance
and scope customary for opinions of counsel in com parable transactions) to the
effect that the shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration or (iii) such shares are sold or
transferred pursuant to Rule 144 under the Act (or a successor rule) (“Rule
144”) or (iv) such shares are transferred to an “affiliate” (as defined in Rule
144) of the Company who agrees to sell or otherwise transfer the shares only in
accordance with this Section 1.5 and who is an Accredited Investor. Except as
otherwise provided herein (and subject to the removal provisions set forth
below), until such time as the shares of Common Stock issuable upon conversion
of this Note have been registered under the Act or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold, each certificate for
shares of Common Stock issuable upon conversion of this Note that has not been
so included in an effective registration statement or that has not been sold
pursuant to an effective registration statement or an exemption that permits
removal of the legend, shall bear a legend substantially in the following form,
as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACTOR(II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

 5 

 

 

The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Company does not accept the opinion
of counsel provided by the Buyer with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to this note.

 

1.5Effect of Certain Events.

 

(a)   Effect of Merger, Consolidation, Etc. At the option of the Holder, the
sale, conveyance or disposition of all or substantially all of the assets of the
Company, the effectuation by the Company of a transaction or series of related
transactions in which more than 50% of the voting power of the Company is
disposed of, or the consolidation, merger or other business combination of the
Company with or into any other Person (as defined below) or Persons when the
Company is not the survivor shall either: (i) be deemed to be an Event of
Default (as defined in Article III) pursuant to which the Company shall be
required to pay to the Holder upon the consummation of and as a condition to
such transaction an amount equal to the Default Amount (as defined in Article
III) or (ii) be treated pursuant to Section 1.6(b) hereof. “Person” shall mean
any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

(b)   Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Note is issued and outstanding and prior to conversion of all of the Notes,
there shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Company shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Company or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Company other than in connection with a plan of complete
liquidation of the Company, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
Company shall not affect any transaction described in this Section 1.6(b) unless
(a) it first gives, to the extent practicable, thirty (30) days prior written
notice (but in any event at least fifteen (15) days prior written notice) of the
record date of the special meeting of shareholders to approve, or if there is no
such record date, the consummation of, such merger, consolidation, exchange of
shares, recapitalization, reorganization or other similar event or sale of
assets (during which time the Holder shall be entitled to convert this Note) and
(b) the resulting successor or acquiring entity (if not the Company) assumes by
written instrument the obligations of this Section 1.6(b). The above provisions
shall similarly apply to successive consolidations, mergers, sales, transfers or
share exchanges.

 

 6 

 

 

(c)  Adjustment Due to Distribution. If the Company shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Company’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.

 

(d) Adjustment Due to Dilutive Issuance. If, at any time when any Notes are
issued and outstanding, the Borrower issues or sells, or in accordance with this
Section 1.6(d) hereof is deemed to have issued or sold, any shares of Common
Stock in connection with a financing transaction executed and made effective
subsequent to the date of this Note based on a variable price formula (the
“Alternative Variable Price Formula”) that is more favorable to the investor in
such financing transaction than the formula for calculating the Conversion Price
in effect on the date of such issuance (or deemed issuance) of such shares of
Common Stock (a “Dilutive Issuance”), then immediately upon the Dilutive
Issuance, the formula for the Conversion Price will be adjusted to match the
Alternative Variable Price Formula. If it is unclear whether the Alternative
Variable Price Formula is better or worse, then Holder, in its sole discretion,
may elect at the time of such issuance whether to switch to the Alternative
Variable Price Formula or not.

(e)  Purchase Rights. If, at any time when any Notes are issued and outstanding,
the Company issues any convertible securities or rights to purchase stock,
warrants, securities or other property (the “Purchase Rights”) pro rata to the
record holders of any class of Common Stock, then the Holder of this Note will
be entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on conversion
contained herein) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights.

 

(f)  Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Company, at its expense, shall promptly compute such adjustment
or readjustment and prepare and furnish to the Holder of a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon the written
request at any time of the Holder, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon conversion of the Note.

 

1.6                               Security. As Security for the Company's
obligations contained herein and in all Notes issued by the Company to the
Holder, the Holder shall be granted an unconditional first priority interest in
and to, any and all property of the Company and its subsidiaries, of any kind or
description, tangible or intangible, whether now existing or hereafter arising
or acquired until the balance of all Notes has been reduced to $0. "Any and all
property," as described herein shall be inclusive of, but not limited to, assets
reported by the Company on its SEC filings, cash, inventory, accounts
receivable, intellectual property rights, equipment and property. The Investor
is authorized to make all filings the Investor, in its discretion, deems
necessary to evidence its security interests.

 

 7 

 

 

1.7                               Status as Shareholder. Upon submission of a
Notice of Conversion by a Holder, (i) the shares covered thereby (other than the
shares, if any, which cannot be issued because their issuance would exceed such
Holder’s allocated portion of the Reserved Amount or Maximum Share Amount) shall
be deemed converted into shares of Common Stock and (ii) the Holder’s rights as
a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Company to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Company) the
Holder shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Company shall, as soon as practicable,
return such unconverted Note to the Holder or, if the Note has not been
surrendered, adjust its records to reflect that such portion of this Note has
not been converted. In all cases, the Holder shall retain all of its rights and
remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Company’s failure to convert this Note.

 

1.8                               Prepayment. Maker may prepay this Note for
135% of the outstanding amount then due in one payment.

 

1.9                                            No Short Sales. No short sales
shall be permitted by the Holder or its affiliates at any time while this Note
is issued and outstanding in any amount.

ARTICLE II. CERTAIN COVENANTS

 

2.1                               Distributions on Capital Stock. So long as the
Company shall have any obligation under this Note, the Company shall not without
the Holder’s written consent (a) pay, declare or set apart for such payment, any
dividend or other distribution (whether in cash, property or other securities)
on shares of capital stock other than dividends on shares of Common Stock solely
in the form of additional shares of Common Stock or (b) directly or indirectly
or through any subsidiary make any other payment or distribution in respect of
its capital stock except for distributions pursuant to any shareholders’ rights
plan which is approved by a majority of the Company’s disinterested directors.

 

2.2                               Restriction on Stock Repurchases. So long as
the Company shall have any obligation under this Note, the Company shall not
without the Holder’s written consent redeem, repurchase or otherwise acquire
(whether for cash or in exchange for property or other securities or otherwise)
in any one transaction or series of related transactions any shares of capital
stock of the Company or any warrants, rights or options to purchase or acquire
any such shares.

 

2.3                               Borrowings. So long as the Issuer shall have
any obligation under this Note, the Issuer s hall not, without written notice to
the holder, create, incur, assume guarantee, endorse, contingently agree to
purchase or otherwise become liable upon the obligation of any person, firm,
partnership, joint venture or corporation, except by the endorsement of
negotiable instruments for deposit or collection, or suffer to exist any
liability for borrowed money, except (a) borrowings in existence or committed on
the date hereof and of which the Issuer has informed Holder in writing prior to
the date hereof, (b) indebtedness to trade creditors or financial institutions
incurred in the ordinary course of business or (c) borrowings, the proceeds of
which shall be used to repay this Note.

 

 8 

 

 

2.4                               Sale of Assets. So long as the Company shall
have any obligation under this Note, the Company shall not, without the Holder’s
written consent, sell, lease or otherwise dispose of any significant portion of
its assets outside the ordinary course of business. Any consent to the
disposition of any assets may be conditioned on a specified use of the proceeds
of disposition.

 

2.5                               Advances and Loans. So long as the Company
shall have any obligation under this Note, the Company shall not, without the
Holder’s written consent, lend money, give credit or make advances to any
person, firm, joint venture or corporation, including, without limitation,
officers, directors, employees, subsidiaries and affiliates of the Company,
except loans, credits or advances (a) in existence or committed on the date
hereof and which the Company has informed Holder in writing prior to the date
hereof, (b) made in the ordinary course of business or (c) not in excess
of$50,000.

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1    Failure to Pay Principal or Interest. The Company fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 

3.2    Conversion and the Shares. The Company fails to issue shares of Common
Stock to the Holder (or announces or threatens in writing that it will not honor
its obligation to do so) upon exercise by the Holder of the conversion rights of
the Holder in accordance with the terms of this Note, fails to transfer or cause
its transfer agent to transfer (issue) (electronically or in certificated form)
any certificate for shares of Common Stock issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note, the
Company directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinder sits transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three(3)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Company to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Company to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Company’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Company to the Holder
within forty eight (48) hours of a demand from the Holder.

 

3.3    Breach of Covenants. The Company breaches any covenant or other term or
condition contained in this Note and any collateral documents including but not
limited to the Equity Financing Agreement and the Registration Rights Agreement.

 

3.4    Breach of Representations and Warranties. Any representation or warranty
of the Company made herein or in any agreement, statement or certificate given
in writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Equity Financing Agreement and the Registration
Rights Agreement.

 

 9 

 

 

3.5     Receiver or Trustee. The Company or any subsidiary of the Company shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6    Judgments. Any money judgment, writ or similar process shall be entered
or filed against the Company or any subsidiary of the Company or any of its
property or other assets for more than $50,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

3.7    Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company or any subsidiary of the Company.

 

3.8     Delisting of Common Stock. If the Company shall fail to maintain in good
standing the listing of the Common Stock on the over-the-counter market operated
by OTC Markets Group, Inc. or an equivalent replacement exchange, the Nasdaq
National Market, the Nasdaq Small Cap Market or the New York Stock Exchange or
if the Company's shall lose the "bid" price for its common stock on any given
trading day.

 

3.9     Failure to Comply with the Exchange Act. If the Company shall fail to
comply, in a timely manner, with the reporting requirements of the Exchange Act;
and/or the Company shall cease to be subject to the reporting requirements of
the Exchange Act.

 

3.10     Liquidation. Any dissolution, liquidation, or winding up of Company or
any substantial portion of its business.

3.11    Cessation of Operations. Any cessation of operations by Company or
Company admits it is otherwise generally unable to pay its debts as such debts
become due,provided,however,that any disclosure of the Company’s ability to
continue as a “going concern” shall not be an admission that the Company cannot
pay its debts as they become due.

 

3.12    Maintenance of Assets. The failure by Company to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

 

3.13    Financial Statement Restatement. The restatement of any financial
statements filed by the Company with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
original financial statement, have constituted a material adverse effect on the
rights of the Holder with respect to this Note or supporting documents.

 

3.14    Reverse Splits. The Company effectuates a reverse split of its Common
Stock without at least twenty (20) days prior written notice to the Holder.

3.15    Replacement of Transfer Agent. In the event that the Company proposes to
replace its transfer agent, the Company fails to provide, prior to the effective
date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Company and the Company.

 

 10 

 

 

3.16    Cross-Default. Notwithstanding anything to the contrary contained in
this Note or the other related or companion documents, a breach or default by
the Company of any covenant or other term or condition contained in any of the
Other Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option of the Holder, be considered a default under this
Note and the Other Agreements, in which event the Holder shall be entitled (but
in no event required) to apply all rights and remedies of the Holder under the
terms of this Note and the Other Agreements by reason of a default under said
Other Agreement or hereunder.“Other Agreements” means, collectively, all
agreements and instruments between, among or by: (1) the Company, and, or for
the benefit of, (2) the Holder and any affiliate of the Holder, including,
without limitation, promissory notes; provided, however, the term “Other
Agreements” shall not include the related or companion documents to this Note.
Each of the loan transactions between the Holder and the Company will be
cross-defaulted with each other loan transaction and with all other existing and
future debt of Company.

 

Further, the Company shall not be deemed in default under this Note as a result
of any actual or alleged breach or default under any of the following
agreements:

 

·$184,300 1 Year 6% Convertible Promissory Note dated June 30, 2017 by and
between Rocky Mountain High Brands, Inc. and Jerome Grisaffi

 

·$200,150.20 6 Month 6% Convertible Promissory Note dated June 19, 2017 by and
between Rocky Mountain High Brands, Inc. and Jerome Grisaffi

 

·$79,000 6 Month 6% Convertible Promissory Note dated May 19, 2017 by and
between Rocky Mountain High Brands, Inc. and LSW Holdings, LLC

 

·$100,000 6 Month 6% Convertible Promissory Note dated July 11, 2017 by and
between Rocky Mountain High Brands, Inc. and LSW Holdings, LLC.

 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and the Company shall pay to the holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein).

 

UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND
THE COMPANY SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED HEREIN);
MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the continuation of
any Event of Default specified in Sections 3.1 (solely with respect to failure
to pay the principal hereof or interest thereon when due on this Note upon a
Trading Market Prepayment Event pursuant to Section 1.7 or upon acceleration),
3.3, 3.4, 3.6, 3.8, 3.9, 3.11, 3.12, 3.13, 3.14, and/or 3. 15 exercisable
through the delivery of written notice to the Company by such Holders (the
“Default Notice”), and upon the occurrence of an Event of Default specified the
remaining sections of Articles III (other than failure to pay the principal
hereof or interest thereon at the Maturity Date specified in Section 3,1
hereof), the Note shall become immediately due and payable and the Company shall
pay to the Holder, in full satisfaction of its obligations hereunder, an amount
equal to the greater of (i) 150% times the sum of (w) the then outstanding
principal amount of this Note plus (x) accrued and unpaid interest on the unpaid
principal amount of this Note to the date of payment (the “Mandatory Prepayment
Date”) plus(y) Default Interest, if any, on the amounts referred to in clauses
(w) and/or (x) plus (z) any amounts owed to the Holder pursuant to Sections 1.3
and 1.4(g) hereof (the then outstanding principal amount of this Note to the
date of payment plus the amounts referred to in clauses (x),(y) and (z) shall
collectively be known as the “Default Sum”) or (ii) the “parity value” of the
Default Sum to be prepaid, where parity value means (a) the highest number of
shares of Common Stock issuable upon conversion of or otherwise pursuant to such
Default Sum in accordance with Article I, treating the Trading Day immediately
preceding the Mandatory Prepayment Date as the “Conversion Date” for purposes of
determining the lowest applicable Conversion Price, unless the Default Event
arises as a result of a breach in respect of a specific Conversion Date in which
case such Conversion Date shall be the Conversion Date), multiplied by (b) the
highest Closing Price for the Common Stock during the period beginning on the
date of first occurrence of the Event of Default and ending one day prior to the
Mandatory Prepayment Date (the “Default Amount”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or inequity.

 

 11 

 

 



If the Company fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Company remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Company, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Company equal to the Default
Amount divided by the Conversion Price then in effect.



 

ARTICLE IV. MISCELLANEOUS

4.1                               Failure or Indulgence Not Waiver. No failure
or delay on the part of the Holder in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privileges. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

 

4.2                               Notices. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (iii) delivered by reputable air courier
service with charges prepaid, or (iv) transmitted by hand delivery, email, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company, to:

 

Rocky Mountain High Brands, Inc.

9101 LBJ Freeway, Suite 200

Dallas, TX 75243

Attn: Michael Welch, CEO

 

 

If to the Holder:

 

GHS Investments, LLC.

420 Jericho Tpke Suite 207

Jericho, NY 11753

 

 

4.3                               Amendments. This Note and any provision hereof
may only be amended by an instrument in writing signed by the Company and the
Holder. The term “Note” and all reference thereto, as used throughout this
instrument, shall mean this instrument (and the other Notes issued pursuant to
the Purchase Agreement) as originally executed, or if later amended or
supplemented, then as so amended or supplemented.

 

 12 

 

 

4.4                               Assignability. This Note shall be binding upon
the Company and its successors and assigns, and shall inure to be the benefit of
the Holder and its successors and assigns. Notwithstanding anything in this Note
to the contrary, this Note may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement.

 

4.5                               Cost of Collection. If default is made in the
payment of this Note, the Company shall pay the Holder hereof costs of
collection, including reasonable attorneys’ fees.

 

4.6                                Governing Law. This Note shall be governed by
and construed in accordance with the laws of the State of Nevada without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Note shall be brought
only in the state or federal courts located in New York City, New York. The
parties to this Note hereby irrevocably waive any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. The Company
and Holder waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Note or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

4.7                               Certain Amounts. Whenever pursuant to this
Note the Company is required to pay an amount in excess of the outstanding
principal amount (or the portion thereof required to be paid at that time) plus
accrued and unpaid interest plus Default Interest on such interest, the Company
and the Holder agree that the actual damages to the Holder from the receipt of
cash payment on this Note may be difficult to determine and the amount to be so
paid by the Company represents stipulated damages and not a penalty and is
intended to compensate the Holder in part for loss of the opportunity to convert
this Note and to earn a return from the sale of shares of Common Stock acquired
upon conversion of this Note at a price in excess of the price paid for such
shares pursuant to this Note. The Company and the Holder hereby agree that such
amount of stipulated damages is not plainly disproportionate to the possible
loss to the Holder from the receipt of a cash payment without the opportunity to
convert this Note into shares of Common Stock.

4.8                               Equity Financing Agreement. By its acceptance
of this Note, each party agrees to be bound by the applicable terms of the
Equity Financing Agreement and supporting documents of same date.

 13 

 

 

4.9                               Notice of Corporate Events. Except as
otherwise provided below, the Holder of this Note shall have no rights as a
Holder of Common Stock unless and only to the extent that it converts this Note
into Common Stock. The Company shall provide the Holder with prior notification
of any meeting of the Company’s shareholders (and copies of proxy materials and
other information sent to shareholders). In the event of any taking by the
Company of a record of its shareholders for the purpose of determining
shareholders who are entitled to receive payment of any dividend or other
distribution, any right to subscribe for, purchase or otherwise acquire
(including by way of merger, consolidation, reclassification or
recapitalization) any share of any class or any other securities or property, or
to receive any other right, or for the purpose of determining shareholders who
are entitled to vote in connection with any proposed sale, lease or conveyance
of all or substantially all of the assets of the Company or any proposed
liquidation, dissolution or winding up of the Company, the Company shall mail a
notice to the Holder, at least twenty (20) days prior to the record date
specified therein (or thirty (30) days prior to the consummation of the
transaction or event, whichever is earlier), of the date on which any such
record is to be taken for the purpose of such dividend, distribution, right or
other event, and a brief statement regarding the amount and character of such
dividend, distribution, right or other event to the extent known at such time.
The Company shall make a public announcement of any event requiring notification
to the Holder hereunder substantially simultaneously with the notification to
the Holder in accordance with the terms of this Section 4.9.

 

4.10                                Remedies. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder, by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Note will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Note, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Note and to enforce specifically the terms and provisions
thereof, without the necessity of showing economic loss and without any bond or
other security being required.

IN WITNESS WHEREOF, Holder and Company have caused this Second Amended and
Restated Note to be signed in its name by its respective duly authorized
officer:

 

GHS Investments, LLC

 

 

By: /s/ Sarfraz Hajee

Sarfraz Hajee, Member

 

Rocky Mountain High Brands, Inc.

 

 

By: /s/ Michael Welch

Michael R. Welch, CEO

 

 14 

 

 

